 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS, AND NEITHER THIS NOTE NOR
ANY INTEREST THEREIN MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED, OR OTHERWISE
TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT WITH RESPECT THERETO IS
EFFECTIVE UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR
(2) THE COMPANY RECEIVES AN OPINION OF COUNSEL TO THE HOLDER OF THIS NOTE, WHICH
COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY, THAT THIS NOTE
MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED, OR TRANSFERRED IN THE MANNER
CONTEMPLATED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR
APPLICABLE STATE SECURITIES LAWS.

 

BITZIO INC.

Promissory Note

 

$94,500.00 January 29, 2014 Los Angeles, California

 

BITZIO, INC., a Nevada corporation (the “Company”), for value received, hereby
promises to pay to The Victor Vinco Family Trust dated September 6, 2002, Troy
Capell, Trustee, a trust with an address at 501 IS Reino Road, Apt. 115, Newbury
Park, CA 91320 or registered assigns (the “Holder”), the principal amount of
NINETY FOUR THOUSAND FIVE HUNDRED United States Dollars (US$94,500) on the
Maturity Date (as defined below), and to pay interest on the unpaid principal
balance hereof at the rate (calculated on the basis of a 360-day year consisting
of twelve 30-day months) of 0.0% per annum from the date hereof until the
Maturity Date or the earlier repayment of this Note. Upon the execution hereof,
the Holder shall fund $70,000 to the Company. The difference between $70,000 and
the principal amount of shall be reported by the Company as original issue
discount.

 

Accrued interest on the unpaid principal balance hereof shall be payable on the
Maturity Date or upon the earlier repayment of this Note. In no event shall any
interest to be paid hereunder exceed the maximum rate permitted by law. In any
such event, this Note shall automatically be deemed amended to permit interest
charges at an amount equal to, but no greater than, the maximum rate permitted
by law.

 

1. Payments.

 

(a) Upon the execution hereof (such date, the “Issue Date”), the Holder shall
fund $70,000 which shall be used for production financing of E-Motion Apparel,
and corporate expenses of the Company. The entire unpaid principal amount of
this Note shall be paid in U.S. Dollars on the Maturity Date. Upon the payment
in full of this Note, including, without limitation, the principal amount
hereof, and all accrued and unpaid interest hereon, and any other amounts owing
hereunder, the Holder shall surrender this Note to the Company for cancellation.
The “Maturity Date” shall be June 15, 2014.

 

-1-

 

  

(b) Subject to Section 1(d) hereof, interest on this Note, during the period
from the Issue Date through the Maturity Date, shall accrue on the principal
amount of this Note, at a rate equal to 0.0% per annum (“Initial Interest Rate”)
and, subject to Section 1(d) hereof, shall be payable in arrears on the Maturity
Date. Interest shall be computed on the basis of a 360-day year applied to
actual days elapsed. Notwithstanding the foregoing any anything in this Note to
the contrary, upon the occurrence, and during the continuation, of an Event of
Default, the Initial Interest Rate shall be increased by 18% per annum to 18%
per annum and shall be payable to the Holder on demand.

 

(c) If the Maturity Date falls on a day that is not a Business Day (as defined
below), the payment due on the Maturity Date will be made on the next succeeding
Business Day with the same force and effect as if made on the Maturity Date.
“Business Day” means any day which is not a Saturday or Sunday and is not a day
on which banking institutions are generally authorized or obligated to close in
the City of Los Angeles, California.

 

(d) (i) The Company may, at its option, prepay all or any part of the principal
of this Note, without payment of any premium or penalty.

 

(ii) Notwithstanding anything herein to the contrary, the Company shall be
required to pay to the Holder by the 15th Calendar Day following the end of each
calendar month beginning on February 15, 2014 an amount equal to $18,900 by
check to be applied to the balance due under this Note.

 

(iii) Notwithstanding anything herein to the contrary, the Company shall repay
this Note in its entirety upon the receipt a minimum of three hundred thousand
dollars ($300,000) from any equity or equity derivative securities, exclusive of
any existing committed fundings.

 

(iv) Notwithstanding anything herein to the contrary, in the event payments
under this Section 1(d) in the aggregate total no less than $90,000 on or prior
to April 15, 2014, the remaining principal balance shall be forgiven and this
Note shall be considered paid in full.

 

(v) All payments on this Note shall be applied first to accrued interest hereon
and the balance to the payment of principal hereof.

 

(e) Payments of principal of, and interest on, this Note shall be made by check
sent to the Holder’s address set forth above or to such other address as the
Holder may designate for such purpose from time to time by written notice to the
Company, in such coin or currency of the United States of America as at the time
of payment shall be legal tender for the payment of public and private debts.
Alternatively, payment of principal of, and interest on, this Note may be made
by electronic wire transfer in accordance with instructions provided by the
Holder to the Company with at least ten Business Days’ prior notice.

 

(f) The obligations to make the payments provided for in this Note are absolute
and unconditional and not subject to any defense, set-off, counterclaim,
rescission, recoupment, or adjustment whatsoever. The Company hereby expressly
waives demand and presentment for payment, notice of non-payment, notice of
dishonor, protest, notice of protest, bringing of suit, and diligence in taking
any action to collect any amount called for hereunder, and shall be directly and
primarily liable for the payment of all sums owing and to be owing hereon,
regardless of and without any notice, diligence, act, or omission with respect
to the collection of any amount called for hereunder.

 

-2-

 

  

2. Ranking of Note.

 

This Note constitutes unsecured indebtedness of the Company. Holder acknowledges
the senior lien position from 112359 Factor Fund LLC as reported in the
Company’s filings.

 

3. Covenants.

 

The Company covenants and agrees with the Holder that, so long as any amount
remains unpaid on the Note, unless the consent of the Holder is obtained or
except as otherwise provided herein, the Company:

 

(a) Shall not pay any dividend or make any distribution on, or purchase, redeem,
or retire, any shares of its capital stock or any warrants, options, or other
rights to reacquire any such shares, except that the Company may pay dividends
payable solely in shares of its capital stock.

 

(b) Shall deliver to the Holder:

 

(i) as soon as available, and in any event within 45 days after the end of each
quarter of each fiscal year of the Company, consolidated statements of income
and cash flow of the Company, for such period and for the period from the
beginning of the respective fiscal year to the end of such period, the related
consolidated balance sheet of the Company and its subsidiaries as at the end of
such period, and an inventory listing as of the end of such period;

 

(ii) as soon as available and in any event within 90 days after the end of each
fiscal year of the Company, consolidated statements of income and cash flow of
the Company for such fiscal year, and the related consolidated balance sheet of
the Company and its subsidiaries as at the end of such fiscal year;

 

(iii) promptly after the Company shall obtain knowledge of such, written notice
of all legal or arbitral proceedings, and of all proceedings by or before any
governmental or regulatory authority or agency, and each material development in
respect of such legal or other proceedings, affecting the Company and its
subsidiaries, except proceedings which, if adversely determined, would not have
a material adverse effect on the Company and its subsidiaries taken as a whole;
and

 

(iv) promptly after the Company shall obtain knowledge of the occurrence of any
Event of Default (as hereinafter defined) or any event which with notice or
lapse of time or both would become an Event of Default (an Event of Default or
such other event being a “Default”), a notice specifying that such notice is a
“Notice of Default” and describing such Default in reasonable detail, and, in
such Notice of Default or as soon thereafter as practicable, a description of
the action the Company has taken or proposes to take with respect thereto.

 

-3-

 

  

(c) The Company shall utilize the proceeds of the loan evidenced by this Note
for production financing and for working capital purposes related to corporate
activities.

 

4. Events of Default.

 

The occurrence of any of the following events shall constitute an event of
default (each, an “Event of Default”):

 

(a) A default in the payment of the principal amount of the Note, when and as
the same shall become due and payable.

 

(b) A default in the payment of any accrued and unpaid interest on the Note,
when and as the same shall become due and payable, which default shall continue
for two business days after the date fixed for the making of such interest
payment.

 

(c) A default in the performance, or a breach, of any of the covenants of the
Company contained in Sections 1 or 3 of this Note.

 

(d) A default in the performance, or a breach, of any other covenant or
agreement of the Company in this Note and continuance of such default or breach
for a period of 30 days after receipt of notice from the Holder as to such
default or breach or after the Company had or should have had knowledge of such
default or breach.

 

(e) Any representation, warranty, or certification made by the Company in or
pursuant to this Note shall prove to have been false or misleading as of the
date made in any material respect.

 

(f) A final judgment or judgments for the payment of money in excess of $100,000
in the aggregate shall be rendered by one or more courts, administrative or
arbitral tribunals or other bodies having jurisdiction against the Company and
the same shall not be discharged (or provision shall not be made for such
discharge), or a stay of execution thereof shall not be procured, within 60 days
from the date of entry thereof, and the Company shall not, within such 60-day
period, or such longer period during which execution of the same shall have been
stayed, appeal therefrom and cause the execution thereof to be stayed during
such appeal.

 

(g) The entry of a decree or order by a court having jurisdiction adjudging the
Company bankrupt or insolvent, or approving a petition seeking reorganization,
arrangement, adjustment, or composition of or in respect of the Company, under
federal bankruptcy law, as now or hereafter constituted, or any other applicable
federal or state bankruptcy, insolvency, or other similar law, and the
continuance of any such decree or order unstayed and in effect for a period of
60 days; or the commencement by the Company of a voluntary case under federal
bankruptcy law, as now or hereafter constituted, or any other applicable federal
or state bankruptcy, insolvency, or other similar law, or the consent by it to
the institution of bankruptcy or insolvency proceedings against it, or the
filing by it of a petition or answer or consent seeking reorganization or relief
under federal bankruptcy law or any other applicable federal or state law, or
the consent by it to the filing of such petition or to the appointment of a
receiver, liquidator, assignee, trustee, sequestrator, or similar official of
the Company or of any substantial part of its property, or the making by it of
an assignment for the benefit of creditors, or the admission by it in writing of
its inability to pay its debts generally as they become due, or the taking of
corporate action by the Company in furtherance of any such action.

 

-4-

 

  

5. Remedies Upon Default.

 

(a) Upon the occurrence of an Event of Default referred to in Section 4(a), (b),
(c), (d), (e) or (f), the Holder, by notice in writing given to the Company, may
declare the entire principal amount then outstanding of, and the accrued
interest on, this Note to be due and payable immediately, and upon any such
declaration the same shall become and be due and payable immediately, without
presentation, demand, protest, or other formalities of any kind, all of which
are expressly waived by the Company.

 

Upon the occurrence of an Event of Default referred to in Section 4(g), the
principal amount then outstanding of, and the accrued interest on, this Note
shall automatically become immediately due and payable without presentment,
demand, protest, or other formalities of any kind, all of which are hereby
expressly waived by the Company.

 

(b) The Holder may institute such actions or proceedings in law or equity as it
shall deem expedient for the protection of its rights and may prosecute and
enforce its claims against all assets of the Company, and in connection with any
such action or proceeding shall be entitled to receive from the Company payment
of the principal amount of this Note plus accrued interest to the date of
payment plus reasonable expenses of collection, including, without limitation,
attorneys’ fees and expenses.

 

6. Transfer.

 

(a) Any Notes issued upon the transfer of this Note shall be numbered and shall
be registered in a note register as they are issued. The Company shall be
entitled to treat the registered holder of the Note on the note register as the
owner in fact thereof for all purposes and shall not be bound to recognize any
equitable or other claim to or interest in such Note on the part of any other
person, and shall not be liable for any registration or transfer of Notes which
are registered or to be registered in the name of a fiduciary or the nominee of
a fiduciary unless made with the actual knowledge that a fiduciary or nominee is
committing a breach of trust in requesting such registration or transfer, or
with the knowledge of such facts that its participation therein amounts to bad
faith. This Note shall be transferable only on the books of the Company upon
delivery thereof duly endorsed by the Holder or by his duly authorized attorney
or representative, or accompanied by proper evidence of succession, assignment,
or authority to transfer. In all cases of transfer by an attorney, executor,
administrator, guardian, or other legal representative, duly authenticated
evidence of his or its authority shall be produced. Upon any registration of
transfer, the Company shall deliver a new Note or Notes to the person entitled
thereto. This Note may be exchanged, at the option of the Holder thereof, for
another Note, or other Notes of different denominations, of like tenor and
representing in the aggregate a like principal amount, upon surrender to the
Company or its duly authorized agent. Notwithstanding the foregoing, the Company
shall have no obligation to cause Notes to be transferred on its books to any
person if, in the opinion of counsel to the Company, such transfer does not
comply with the provisions of the Securities Act and the rules and regulations
thereunder.

 

-5-

 

  

(b) The Holder acknowledges that he has been advised by the Company that this
Note has not been registered under the Securities Act, that this Note is being
issued on the basis of the statutory exemption provided by Section 4(2) of the
Securities Act or Regulation D promulgated thereunder, or both, relating to
transactions by an issuer not involving any public offering. The Holder
acknowledges that it has been informed by the Company of, or is otherwise
familiar with, the nature of the limitations imposed by the Securities Act and
the rules and regulations thereunder on the transfer of securities. In
particular, the Holder agrees that no sale, assignment or transfer of this Note
shall be valid or effective, and the Company shall not be required to give any
effect to any such sale, assignment or transfer, unless (i) the sale,
assignment, or transfer of this Note is registered under the Securities Act, it
being understood that this Note is not currently registered for sale and that
the Company has no obligation or intention to so register the Note, or (ii) this
Note is sold, assigned, or transferred in accordance with all the requirements
and limitations of Rule 144 under the Securities Act, it being understood that
Rule 144 is not available at the time of the original issuance of this Note for
the sale of this Note and that there can be no assurance that Rule 144 sales
will be available at any subsequent time, or (iii) such sale, assignment, or
transfer is otherwise exempt from registration under the Securities Act.

 

7. Miscellaneous.

 

(a) Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be mailed by certified mail, return
receipt requested, or by FedEx, Express Mail or similar overnight delivery or
courier service or delivered (in person or by telecopy or similar
telecommunications equipment) against receipt to the party to whom it is to be
given, (i) if to the Company, at its address, BITZIO, INC., 20152 S. Gilmore
Street, Winnetka, CA, 91306 Attention: Gordon McDougall, (ii) if to the Holder,
at its address set forth on the first page hereof, or (iii) in either case, to
such other address as the party shall have furnished in writing in accordance
with the provisions of this Section 7(a). Notice to the estate of any party
shall be sufficient if addressed to the party as provided in this Section 7(a).
Any notice or other communication given by certified mail shall be deemed given
at the time of certification thereof, except for a notice changing a party’s
address, which shall be deemed given at the time of receipt thereof. Any notice
given by other means permitted by this Section 7(a) shall be deemed given at the
time of receipt thereof.

 

(b) Upon receipt of evidence satisfactory to the Company of the loss, theft,
destruction, or mutilation of this Note (and upon surrender of this Note if
mutilated), the Company shall execute and deliver to the Holder a new Note of
like date, tenor, and denomination.

 

(c) No course of dealing and no delay or omission on the part of the Holder in
exercising any right or remedy shall operate as a waiver thereof or otherwise
prejudice the Holder’s rights, powers or remedies. No right, power, or remedy
conferred by this Note upon the Holder shall be exclusive of any other right,
power, or remedy referred to herein or now or hereafter available at law, in
equity, by statute or otherwise, and all such remedies may be exercised singly
or concurrently.

 

-6-

 

  

(d) This Note may be amended only by a written instrument executed by the
Company and the Holder hereof. Any amendment shall be endorsed upon this Note,
and all future Holders shall be bound thereby.

 

(e) (i) This Note has been negotiated and consummated in the State of New York
and shall be governed by, and construed in accordance with, the laws of the
State of New York, without giving effect to principles governing conflicts of
law.

 

(ii) THE COMPANY HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF THE COURTS OF THE STATE OF CALIFORNIA AND OF THE FEDERAL COURTS
SITTING IN THE STATE OF CALIFORNIA. THE COMPANY AGREES THAT ALL ACTIONS OR
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS NOTE OR THE TRANSACTIONS
CONTEMPLATED HEREBY MUST BE LITIGATED EXCLUSIVELY IN ANY SUCH STATE OR FEDERAL
COURT THAT SITS IN THE CITY OF LOS ANGELES, AND ACCORDINGLY, THE COMPANY
IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF THE VENUE OF ANY SUCH LITIGATION IN ANY SUCH COURT.

 

(iii) THE COMPANY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE.
THE COMPANY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE
HOLDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE HOLDER WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE HOLDER HAS BEEN INDUCED TO ENTER INTO THIS NOTE,
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
7(e)(iii).

 

(iv) In the event that any suit or action is instituted to enforce any provision
in this Note, the prevailing party in such dispute shall be entitled to recover
from the losing party all fees, costs and expenses of enforcing any right of
such prevailing party under or with respect to this Note, including without
limitation, such reasonable fees and expenses of attorneys and accountants,
which shall include, without limitation, all fees, costs and expenses of
appeals.

 

* * * * *

 

-7-

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be executed and dated
the day and year first above written.

  

  BITZIO, INC.         By: /s/ Gordon McDougall   Name: Gordon McDougall  
Title: Chief Executive Officer

 

-8-

 

  

